Citation Nr: 0629025	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-31 575	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
eardrum damage.




ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990 and from January 1998 to July 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, denied claims for service connection 
for bilateral hearing loss, tinnitus, and residuals of 
eardrum damage.  Subsequently, the case was transferred to 
the Waco, Texas RO.  

In February 2005, the Board noted that the veteran's hearing 
request was deemed withdrawn and remanded the case to the 
Waco RO for additional development.  In an October 2005 
rating decision, the veteran's service connection claim for 
bilateral tinnitus was granted with an evaluation of 10 
percent.  Since this is a full grant, the issue of bilateral 
tinnitus is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The 
remaining issues of bilateral hearing loss and residuals of 
eardrum damage are now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The evidence does not show a level of hearing impairment 
for both ears that may be considered a disability for VA 
purposes.

2.  There is no competent medical evidence that establishes a 
nexus between the residuals of eardrum damage and active 
service.




CONCLUSIONS OF LAW

1.  Claimed bilateral hearing loss was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Residuals of eardrum damage were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in March 2002 and 
February 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 (2005), as they informed 
the appellant of what evidence was needed to establish 
service connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical or other non-
government records necessary to support his claims.  

Further, in compliance with the Board's February 2005 remand, 
the veteran was asked to identify and sign releases for any 
additional medical evidence.  The veteran did not respond to 
the February 2005 VA notice letter.  Thus, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Moreover, in August 2005, the veteran was examined and the 
examiner provided the requested etiology opinion.  In October 
2005, VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
February 2005 remand with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the evidence of record -- service and 
post-service medical records, service personnel records, a VA 
examination report, and lay statements -- is adequate for 
determining whether the criteria for service connection have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.  

For these reasons, the Board finds that the purpose behind 
the notice requirement has been satisfied and the appellant 
has participated effectively in the processing of his claims.  
Thus, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

The veteran contends that he suffers from bilateral hearing 
loss and the residuals of eardrum damage as a result of noise 
exposure in service.  

Regarding the claim for bilateral hearing loss, applicable 
regulations provide that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38  
C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

In the present appeal, a January 1996 enlistment audiological 
examination report showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
15
20
LEFT
15
5
5
5
10

A February1998 service audiological examination report showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
20
LEFT
15
15
10
10
15

A May 1998 service audiological examination report showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
15
10
0
5
5

Lastly, a VA audiological examination report dated in August 
2005 showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
20
LEFT
15
10
5
15
10

The veteran's speech discrimination scores were 96 percent 
for the right ear and 94 percent for the left ear.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a current disability.  None of 
the veteran's service audiological examination reports reveal 
bilateral hearing loss meeting the criteria of 38 C.F.R. 
§ 3.385 such that it could be considered a disability for VA 
purposes.  None of the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz for both 
ears were at least 40 decibels or greater nor are the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4000 at least 26 decibels or 
greater.  Further, the veteran's speech recognition scores 
for his ears, using the Maryland CNC Test, were above the 
statutory requirement of 94 percent.  There are no medical 
records, service or post-service, showing bilateral hearing 
loss to a degree of 10 percent or more within one year from 
separation from service.  Thus, the veteran's claimed 
bilateral hearing loss is not presumed to have been incurred 
in service under the provisions of 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence shows that the veteran's 
claimed bilateral hearing loss is not of the severity that it 
may be considered to be a disability for VA purposes under 
38 C.F.R. § 3.385.  Thus, he fails to satisfy the element of 
a current disability, and his claim for service connection is 
denied.

With regard to the claim for residuals of eardrum damage, the 
preponderance of the evidence is against service connection.  
Even though the veteran's claims file reflects that the 
veteran has eardrum damage, service medical records do not 
show any complaints, treatment, or diagnosis of an ear 
disorder.  Further, the veteran's pre-enlistment and 
separation examinations reflect that the veteran's ears were 
clinically normal in both instances.

At the August 2005 VA examination, the veteran reported 
recurrent ear infections as a child and occasional floating 
sensation.  On physical examination, the VA examiner found 
that both tympanic membranes reveal slight scarring that was 
compatible with suspected history of childhood ear 
infections.  The examiner also noted that the veteran never 
received treatment for ear infections during service.  After 
reviewing the veteran's medical history and personnel 
records, the VA examiner opined that the scarring of both 
tympanic membranes is more likely than not due to suspected 
recurrent childhood ear infections.  Thus, in the absence of 
competent medical evidence linking the veteran's eardrum 
damage to service, the veteran's claim must be denied.  

Finally, the appellant may believe that there was a causal 
relationship between his service and eardrum damage.  
However, the Board notes that there is no indication that he 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for his 
statement to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The preponderance of the evidence is against the award of 
service connection for residuals of eardrum damage and, it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of eardrum damage is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


